Citation Nr: 1807460	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for right ankle degenerative joint disease with chronic sprains currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

In March 2014, during the pendency of appeal, VA granted entitlement to a 20 percent rating for right ankle degenerative joint disease with chronic sprains, effective January 12, 2006, the date from which service connection is effective. That award constitutes only a partial grant of the benefit sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

While the Disabled American Veterans (DAV) submitted a brief on behalf of the Veteran in January 2018, in October 2017 correspondence the Veteran stated that he had revoked his power of attorney for DAV and is representing himself.

A review of the record reveals that in April 2014, the appellant raised a claim to reopen the issue of entitlement to service connection for a right knee disorder secondary to the service-connected right ankle disability. Additionally in April 2014 he raised claims of entitlement to service connection for a right lower leg disorder and a lumbar spine disorder, also secondary to the service-connected right ankle disability.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). In April 2014 correspondence the Veteran asserted that his ankle disorder had worsened since the most recent VA examination in November 2007. As such, remand is required to obtain a current VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA or other inpatient or outpatient treatment records. The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the AOJ cannot locate any such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination to address the current nature and severity of his service-connected right ankle degenerative joint disease with chronic sprains. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. All indicated tests and studies should be conducted and clinical findings must be reported in detail.  

In accordance with the latest worksheets for ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right ankle. As part of the physical examination, the examiner is specifically requested to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing of both ankles, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner must indicate the degree at which such pain begins in the arc of motion.

A complete, well-reasoned rationale must be provided for any opinion offered. 

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If the report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




